Citation Nr: 1502031	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-25 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an effective date earlier than September 1, 2009, for the award of additional compensation benefits for dependent daughter C.M. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Quander Forde, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from July 1974 to November 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York that awarded additional compensation benefits for the Veteran's dependent daughter C.M., effective February 1, 2010.  An August 2012 decision of the RO awarded additional compensation benefits for C.M., effective September 1, 2009.


FINDING OF FACT

The RO did not receive needed evidence regarding the Veteran's dependent C.M. until March 2010.


CONCLUSION OF LAW

The criteria for an effective date prior to September 1, 2009, for the award of additional compensation benefits for dependent daughter C.M., have not been met.  38 U.S.C.A. §§ 1115, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.4(b)(2), 3.102, 3.155, 3.159, 3.326(a), 3.401(b), 3.667 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (2014); 38 C.F.R. § 3.159(b)(2014).  As discussed below, the resolution of the appeal turns on the law as applied to the undisputed facts regarding the dates of receipt of claim and date entitlement arose.  Because the application of the law to the undisputed facts is dispositive of this appeal, VA's duty to notify and assist are not applicable.  See Mason v. Principi, 16 Vet. App. 129 (2002).

Specific rates are provided for a veteran's spouse and children.  A child is defined as an unmarried person who is (i) under the age of 18 years; (ii) before the age of 18 years became permanently incapable of self support; or (iii) after attaining the age of 18 years and until completion of education or training (but not after attaining the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57(a).  The allowance is generally discontinued when a dependent child turns 18, or when the child turns 23 if he or she is enrolled in school.  38 C.F.R. §§ 3.503, 3.667 (2014).

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a) (West 2014).  An award of additional compensation on account of dependents based on the establishment of a disability rating in the percentage evaluation specified by law for the purpose shall be payable from the effective date of such rating; but only if proof of dependents is received within one year from the date of notification of such rating action.  38 U.S.C.A. § 5110(f).  An additional amount of compensation may be payable for a spouse, child, and/or dependent parent where a Veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling.  38 U.S.C.A. § 1115 (West 2014); 38 C.F.R. §3.4(b)(2) (2014).

Regarding additional compensation for dependents, the effective date will be the latest of the following dates: (1) Date of claim. This term means the following, listed in their order of applicability: (i) Date of Veteran's marriage, or birth of his or her child, or, adoption of a child, if the evidence of the event is received within 1 year of the event; otherwise (ii) Date notice is received of the dependent's existence, if evidence is received within 1 year of the Department of Veterans Affairs request.  (2) Date dependency arises.  (3) Effective date of the qualifying disability rating provided evidence of dependency is received within 1 year of notification of such rating action.  (4) Date of commencement of Veteran's award. 38 C.F.R. § 3.401(b) (2014).

Governing VA regulations also provide that additional pension or compensation may be paid from a child's 18th birthday based upon school attendance if the child was at that time pursuing a course of instruction at an approved school and a claim for such benefits is filed within one year from the child's 18th birthday.  38 C.F.R. §§ 3.57(a)(iii), 3.667(a).  Pension or compensation based upon a course which was begun after a child's 18th birthday may be paid from the commencement of the course if a claim is filed within 1 year from that date.  38 C.F.R. § 3.667(a)(2).

Here, the Veteran seeks an effective date earlier than September 1, 2009, for the award of dependency compensation for his daughter, C.M., based on full-time school (i.e., college) attendance.  Specifically, the Veteran contended that he is eligible for back pay of dependency benefits because VA failed to notify him regarding eligibility for this benefit.  The Veteran requested that VA provide additional dependency benefits for his daughter, C.M., from January 2007, when she turned 18, to August 2009, when he started receiving additional dependency for C.M.

After a review of all the evidence of record, the Board finds that the undisputed evidence shows that the criteria for an effective date earlier than September 1, 2009, for the Veteran's daughter, C.M, based on school attendance are not met.  

In the present case, the evidence shows that the Veteran has had a combined disability rating of at least 40 percent from September 2000, the 30 percent threshold for applicability of the dependency provisions has been met.  See 38 C.F.R. § 3.4(b)(2).

The Veteran's daughter, C.M., was born in January 1989, turned 18 years old in January 2007, and turned 23 years old in January 2012.  C.M. was removed from the Veteran's compensation award in January 2007, when she turned 18 years old.  The evidence of record shows that the Veteran's daughter started college in August 2007 and graduated in December 2010.  The Veteran's claim for additional dependency benefits based on school attendance by a dependent child was not received until March 2010.  The Board finds that there was no correspondence received by VA prior to March 2010 that can be construed as a claim for additional dependency benefits.

The pertinent legal authority governing effective dates is clear, and the Board is bound by such authority.  In this case, the claim was not filed within one year from the child's 18th birthday, here, January 2007.  38 C.F.R. § 3.57(a)(iii),  38 C.F.R. § 3.667(a).  The evidence shows that the Veteran first filed a claim for additional dependency benefits based on C.M.'s full-time school attendance in March 2010 and an effective date of September 1, 2009, as the first month after the official beginning date of the regular school term on August 31, 2009, was assigned.  The Veteran has not suggested that he notified the RO any earlier than March 2010 of his daughter's school attendance.  As the claim was received by VA within one year of the commencement of the regular school term, the earliest possible effective date for the award of additional dependency benefits based on C.M.'s school attendance is the first of the month after the official beginning of the regular school term, here, September 1, 2009.  38 C.F.R. § 3.667(a)(2).

On these facts, because the earliest effective date legally possible has been assigned, and no effective date for the award of additional dependency benefits based on C.M.'s school attendance earlier than September 1, 2009 is assignable, the appeal for an earlier effective date is without legal merit and must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  For these reasons, the Board finds that an effective date prior to September 1, 2009 for the award of dependency benefits for the Veteran's daughter, C.M., is not warranted.

Based on the above, the appeal must be denied.  Entitlement to dependency compensation based on school attendance is prefaced on specific statutory and regulatory requirements, which have not been met in this case.  The Board has no authority to grant claims on an equitable basis and must follow the applicable provisions of law.  See 38 U.S.C.A. § 7104 (West 2014); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  In such a case, where the law is dispositive, the claim must be denied due to a lack of legal merit.  See Sabonis, 6 Vet. App. at 430.


ORDER

Entitlement to an effective date earlier than September 1, 2009, for the award of additional compensation benefits for dependent daughter C.M., is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


